Exhibit 10.56
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (Band A)
THIS AGREEMENT (the “Agreement”), effective as of the XX day of ___20XX, by and
between ITT Corporation (the “Company”) and name (the “Optionee”), WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2003 Equity Incentive Plan, as amended and restated as of
March 1, 2008 (the “Plan”)) as an employee, and in recognition of the Optionee’s
valued services, the Company, through the Compensation and Personnel Committee
of its Board of Directors (the “Committee”), desires to provide an opportunity
for the Optionee to acquire or enlarge stock ownership in the Company, pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

1.   Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on (month, day, year) (the “Grant Date”) to the Optionee of the option to
purchase from the Company all or any part of an aggregate of XX,XXX shares of
common stock of the Company (the “Option”), at the purchase price of $XX.XX per
share (the “Option Price” or “Exercise Price”). The Option shall be a
Nonqualified Stock Option.   2.   Terms and Conditions. It is understood and
agreed that the Option is subject to the following terms and conditions:

  (a)   Expiration Date. The Option shall expire on (month, day, year), or, if
the Optionee’s employment terminates before that date, on the date specified in
subsection (e) below.     (b)   Exercise of Option. The Option may not be
exercised until it has become vested.     (c)   Vesting. Subject to subsections
2(a) and 2(e), the Option shall vest in full upon the first to occur of the
following events:

  (i)   (month, day, year); or     (ii)   an Acceleration Event (as defined in
the Plan).

  (d)   Payment of Exercise Price and Tax Withholding. Permissible methods for
payment of the Exercise Price and for satisfaction of tax withholding
obligations upon exercise of the Option shall be as described in Section 6.6 and
Article 14 of the Plan, or, if the Plan is amended, successor provisions. In
addition to the methods of exercise permitted by Section 6.6 of the Plan, the
Optionee may exercise the Option by way of a broker-assisted cashless exercise
in a manner consistent with the Federal Reserve Board’s Regulation T, unless the
Committee determines that such exercise method is prohibited by law.

 



--------------------------------------------------------------------------------



 



  (e)   Effect of Termination of Employment.         If the Optionee’s
employment terminates before (month, day, year — option expiration date), the
Option shall expire on the date set forth below, as applicable:

  (i)   Termination due to Death. If the Optionee’s employment is terminated as
a result of the Optionee’s death, the Option shall expire on the earlier of
(month, day, year — option expiration date), or the date three years after the
termination of the Optionee’s employment due to death. If the Option is not
vested at the time of the Optionee’s termination of employment due to death, the
Option shall immediately become 100% vested.     (ii)   Termination due to
Disability. If the Optionee’s employment is terminated as a result of the
Optionee’s Disability (as defined below), the Option shall expire on the earlier
of (month, day, year — option expiration date), or the date five years after the
termination of the Optionee’s employment due to Disability. If the Option is not
vested at the time of the termination of Optionee’s employment due to
Disability, the Option shall immediately become 100% vested.     (iii)  
Termination due to Retirement. If the Optionee’s employment is terminated as a
result of the Optionee’s Retirement (as defined below), the Option shall expire
on the earlier of (month, day, year — option expiration date), or the date five
years after the termination of the Optionee’s employment due to Retirement. If
the Option is not vested at the time of the Optionee’s termination of employment
due to Retirement, a prorated portion of the Option shall immediately vest as of
the date of the termination of employment (see “Prorated Vesting Upon
Retirement” below). Any remaining unvested portion of the Option shall expire as
of the date of the termination of the Optionee’s employment. For purposes of
this subsection 2(e)(iii), the Optionee shall be considered employed during any
period in which the Optionee is receiving severance payments (disregarding any
delays required to comply with tax or other requirements), and the date of the
termination of the Optionee’s employment shall be the last day of any such
severance period.     (iv)   Cause. If the Optionee’s employment is terminated
by the Company (or an Affiliate, as the case may be) for cause (as determined by
the Committee), the vested and unvested portions of the Option shall expire on
the date of the termination of the Optionee’s employment.     (v)   Voluntary
Termination or Other Termination by the Company. If the Option is vested and the
Optionee’s employment is terminated by the Optionee or terminated by the Company
(or an Affiliate, as the case may be) for other than cause (as determined by the
Committee), and not because of the Optionee’s Retirement, Disability, or death,
the Option shall expire on the earlier of (month, day, year — option expiration
date), or the date three months after the termination of the Optionee’s
employment. If the Option is not vested on the date the Optionee’s employment
terminates, the Option shall expire immediately in full on the date of
termination of employment, and the Option shall not thereafter be exercisable.
For purposes of this subsection 2(e)(v), the Optionee shall

2009 Band A Option Agreement 03—09 Filed

2



--------------------------------------------------------------------------------



 



      be considered employed during any period in which the Optionee is
receiving severance payments, and the date of the termination of the Optionee’s
employment shall be the last day of any such severance period.

      Notwithstanding the foregoing, if an Optionee’s employment is terminated
on or after an Acceleration Event (A) by the Company (or an Affiliate, as the
case may be) for other than cause (as determined by the Committee), and not
because of the Optionee’s Retirement, Disability, or death, or (B) by the
Optionee because the Optionee in good faith believed that as a result of such
Acceleration Event he or she was unable effectively to discharge his or her
present duties or the duties of the position the Optionee occupied just prior to
the occurrence of such Acceleration Event, the Option shall in no event expire
before the earlier of the date that is 7 months after the Acceleration Event or
(month, day, year — option expiration date).         Retirement. For purposes of
this Agreement, the term “Retirement” shall mean the termination of the
Optionee’s employment if, at the time of such termination, the Optionee is
eligible to commence receipt of retirement benefits under a traditional formula
defined benefit pension plan maintained by the Company or an Affiliate (or would
be eligible to receive such benefits if he or she were a participant in such a
traditional formula defined benefit pension plan).         Disability. For
purposes of this Agreement, the term “Disability” shall mean the complete and
permanent inability of the Optionee to perform all of his or her duties under
the terms of his or her employment, as determined by the Committee upon the
basis of such evidence, including independent medical reports and data, as the
Committee deems appropriate or necessary.         Prorated Vesting Upon
Retirement. The prorated portion of an Option that vests upon termination of the
Optionee’s employment due to the Optionee’s Retirement shall be determined by
multiplying the total number of unvested shares subject to the Option at the
time of the termination of the Optionee’s employment by a fraction, the
numerator of which is the number of full months the Optionee has been
continually employed since the Grant Date and the denominator of which is 36.
For this purpose, full months of employment shall be based on monthly
anniversaries of the Grant Date, not calendar months.     (f)   Compliance with
Laws and Regulations. The Option shall not be exercised at any time when its
exercise or the delivery of shares hereunder would be in violation of any law,
rule, or regulation that the Company may find to be valid and applicable.    
(g)   Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt
of a copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option. Terms used herein and not otherwise
defined shall be as defined in the Plan.     (h)   Governing Law. This Agreement
is issued, and the Option evidenced hereby is granted, in White Plains, New
York, and shall be governed and construed in accordance with the laws of the
State of New York, excluding any conflicts or

2009 Band A Option Agreement 03—09 Filed

3



--------------------------------------------------------------------------------



 



      choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chairman, President and Chief Executive Officer, or a Vice President, as of the
XX day of                     , 20XX.

             
Agreed to:
          ITT Corporation
 
           
 
                     
Optionee
           
 
           
Dated:
          Dated: (month, day, year),
 
 
 
       
Enclosures
           

2009 Band A Option AgreementFinalDLB03-09-Filed
2009 Band A Option Agreement 03—09 Filed

4